United States Court of Appeals
                                                                    Fifth Circuit

                                                                FILED
                IN THE UNITED STATES COURT OF APPEALS          August 18, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 03-51437
                         Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROBERTO ALDAPE-ORTIZ,
                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. P-03-CR-276-4
                        --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Roberto Aldape-Ortiz

(“Aldape”) has requested leave to withdraw from this appeal and

has filed a brief as required by Anders v. California, 386 U.S.

738 (1967).    Aldape has received a copy of counsel’s motion and

brief but has not filed a response.       Our independent review of

the brief and the record discloses no nonfrivolous issues for

appeal.   Counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the appeal

is DISMISSED.    See 5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.